The appeals from the judgment in favor of plaintiff in the sum of $5,766.90, and the order entered December 17, 1963, denying defendant’s motion to resettle the judgment, are consolidated and the said judgment and order are unanimously modified, on the law and on the facts, to the extent of providing that the total amount received by plaintiff from the Sheriff under the warrant of attachment be applied in reduction of the judgment awarded to plaintiff, and, as so modified, affirmed, without costs. Defendant is entitled to be credited with the amounts heretofore received by plaintiff. In the event the parties do not stipulate as to the amount thereof, the order to be entered may provide for a hearing thereon. Settle order on notice. Concur— McNally, J. P., Stevens, Eager, Steuer and Staley, JJ.